11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Kerwin Stephens; Thunderbird Oil &    * From the 32nd District Court
Gas, LLC; Thunderbird Resources, LLC;   of Fisher County
Thunderbird Land Services, LLC;         Trial Court No. DC-2013-0016.
Stephens & Myers, LLP; and
Chester Carroll,

Vs. No. 11-16-00177-CV                       * December 31, 2018

Three Finger Black Shale Partnership;       * Opinion by Wright, S.C.J.
Trek Resources, Inc.; Tiburon Land &          (Panel consists of: Bailey, C.J.,
Cattle, L.P.; L.W. Hunt Resources, LLC;       Willson, J., and Wright, S.C.J., sitting
and Richard Raughton,                         by assignment)
                                              (Willson, J., not participating)

—and—

L.W. Hunt Resources, LLC and Richard
Raughton, individually and as successor
in interest of Arapaho Energy, LLC,

Vs. No. 11-16-00177-CV

Kerwin Stephens; Thunderbird Oil &
Gas, LLC; Thunderbird Resources, LLC;
Thunderbird Land Services, LLC;
Stephens & Myers, LLP; and
Chester Carroll,

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the judgment
of the trial court is reversed and rendered in part and affirmed in part, and the cause is
remanded to the trial court. We reverse the portions of the trial court’s judgment in
favor of Three Finger Black Shale Partnership and render judgment that Three Finger
take nothing in this lawsuit. We also reverse those portions of the trial court’s judgment
by which the trial court awarded any relief to Hunt Resources, LLC or Richard
Raughton that is based upon the existence of any partnership or conspiracy, and we
render judgment that Hunt Resources and Raughton take nothing by virtue of those
causes of actions. We affirm those portions of the trial court’s judgment against Kerwin
Stephens in favor of Hunt Resources and Raughton that pertain to the attorney–client
relationship: namely, $850,083 and $739,636 in actual damages, respectively, and
$2,000,000 and $1,000,000 in exemplary damages, respectively. We also affirm the
$1,600,000 disgorgement award against Stephens & Myers, LLP. We also affirm the
trial court’s judgment insofar as it held that Raughton could not recover individually for
injuries suffered by Arapaho Energy, LLC.
      We remand this cause to the trial court for proceedings consistent with the
opinion issued by this court. The costs incurred by reason of this appeal are taxed one-
third against Kerwin Stephens; Thunderbird Oil & Gas, LLC; Thunderbird Resources,
LLC; Thunderbird Land Services, LLC; Stephens & Myers, LLP; and Chester Carroll;
one-third against Three Finger Black Shale Partnership; Trek Resources, Inc.; and
Tiburon Land & Cattle, L.P.; and one-third against Richard Raughton and L.W. Hunt
Resources, LLC.